Citation Nr: 0335494	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for frostbite of the 
ears.

3.  Entitlement to service connection for burst eardrums.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The appellant served on active duty from February 1953 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the appellant's claims.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003) (holding that both the 
statute and the regulation clearly require VA to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA).  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The veteran's service medical records are fire damaged, and 
are not complete.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The only service medical records which are currently 
available consist of portions of the veteran's preinduction 
examination in January 1953 and portions of the report of 
examination completed prior to the veteran's release from 
service in January 1955.  These records indicate that the 
veteran had undergone a left mastoidectomy prior to service 
and had a left ear hearing defect when he was examined for 
service in 1953.

In October 2001, the veteran filed a claim for service 
connection for hearing loss, burst eardrums, and frostbite of 
his ears.  The veteran claimed to have been treated in 1953 
for a hearing loss disability at the Ft. Lewis Army Hospital 
in Washington.  In addition he claimed to have been treated 
for frostbite of the ears while in Alaska in 1955.  An 
attempt should be made to obtain the service medical records 
for the claimed treatment.

The earliest post-service treatment records consist of VA 
medical records beginning in 2001.  In order to properly 
evaluated the veteran's claims, the Board is of the opinion 
that he should be afforded an examination for evaluation 
purposes.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that the notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the veteran of any 
information and evidence not previously 
provided to VA that is necessary to 
substantiate the claim and state which 
portion of that information and evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.

2.  The veteran should be specifically 
asked to provide additional details 
concerning treatment he received at Ft. 
Lewis, Washington, and while in Alaska, 
to include the approximate dates of 
treatment and the name of the facility in 
Alaska.  He should also be requested to 
identify all post-service health care 
providers who may possess additional 
records pertinent to his claims.

3.  The RO should make another attempt to 
locate and obtain service treatment 
records for the veteran.  In particular, 
the RO should obtain service medical 
records concerning the veteran from the 
Ft. Lewis Army Hospital for 1953 and from 
the facility where he sought treatment 
for frostbite in Alaska.  If the veteran 
identified any post-service medical 
providers who may have pertinent 
treatment records, the RO should obtain 
copies of treatment records from all such 
sources.  Up-to-date treatment records 
should also be obtained from the VA 
Medical Center in Jackson, Mississippi.

4.  The veteran should be afforded an 
audiological examination for the purpose 
of determining the nature and etiology of 
his claimed eardrum and hearing loss 
disabilities.  The claims folder must be 
made available to the examiner for review.  
The examiner should elicit a history of 
the veteran's pre-service, in-service, and 
post-service noise exposure and hearing 
problems.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that hearing loss and/or 
burst eardrums of either ear had its onset 
in service or is otherwise the result of 
any event of the veteran's military 
service from February 1953 to January 
1955.

5.  The veteran should be afforded a VA 
Cold Injury Protocol Examination for the 
purpose of evaluating his claimed 
frostbite of the ears.  The claims folder 
must be made available to the examiner.  
The examination report should include a 
summary of the veteran's history of cold 
exposure and current complaints, as well 
as a comprehensive clinical evaluation and 
all diagnostic testing necessary to 
determine the full extent of any residuals 
of frostbite.  If the examiner determines 
that the veteran has residuals of 
frostbite of the ears, the examiner should 
furnish an opinion as to whether it is at 
least as likely as not that the veteran 
sustained frostbite of either ear during 
his military service.

6.  The RO should then re-adjudicate the 
veteran's claims in light of the evidence 
added to the record since the statement of 
the case issued in October 2002.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

